Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket number: 084897-US-PA
Filling Date: 11/12/2019
Inventor: Chang et al.
Examiner: Bilkis Jahan

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0172488 A1) in view of Beach et al (US 2005/0145883 A1).


Regarding claim 1, Oh discloses a semiconductor device (figure 2A), comprising:
a top surface of the gate electrode 111, 115 (Paras. 44, 46) is lower than a topmost surface of the substrate 104, 117, 118 (Paras. 34, 40).

Oh does not explicitly disclose a substrate, having a recess;
a first channel layer, disposed in the recess of the substrate, and covering a surface
of the recess;
a first barrier layer, disposed on a surface of the first channel layer and located in the recess;
a gate electrode, disposed in the recess wherein a surface of a bottom portion of the first barrier layer is covered by the gate electrode, and 

an insulating structure, disposed in the recess, wherein surfaces of the gate electrode and a top portion of the first barrier layer are covered by the insulating structure,
wherein a hetero junction extending in the recess is formed at an interface of the
first channel layer and the first barrier layer, and a two dimensional electron gas or a two dimensional hole gas is induced along the hetero junction in the recess.




However, Beach discloses a substrate 132-136 (figures 2A-2G, Paras. 62, 69), having a recess 146a, 146B (Para. 69);
a first channel layer 142 (Para. 69), disposed in the recess 146a, 146B of the substrate 132-136, and covering a surface of the recess (bottom part of the recess);
a first barrier layer (Para. 56), disposed on a surface of the first channel layer 142 and located in the recess (bottom, horizontal part, Para. 69);
a gate electrode 127 (Para. 59, not marked in figure 2G), disposed in the recess 146a, 146B, wherein a surface of a bottom portion of the first barrier layer (Paras. 56, 69) is covered by the gate electrode 127, and 

an insulating structure (element “insulator”), disposed in the recess, wherein surfaces (bottom and side surfaces) of the gate electrode 127 and a top portion of the first barrier layer (Para. 56, bottom horizontal part in the trench) are covered by the insulating structure (Fig. 2G),
wherein a hetero junction extending in the recess (bottom surface and side of the recess) is formed at an interface of the
first channel layer 142 and the first barrier layer (Para. 56), and a two dimensional electron gas or a two dimensional hole gas is induced along the hetero junction in the recess (Para. 56).
Beach teaches the above modification (barrier layer on the channel) is used to enhance the electrically conductive properties of the channel (Para. 56). It would have been 


Regarding claim 7, Beach discloses the semiconductor device according to claim 1, wherein a material of the first channel layer comprises GaN 142 (Para. 69), GaAs or a combination thereof.

Regarding claim 8, Beach further discloses the semiconductor device according to claim 1, wherein a material of the first barrier layer comprises InAlGaN, AlGaN (Para. 56), AlInN, AIN or combinations thereof.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (US 2016/0172488 A1) in view of Beach et al (US 2005/0145883 A1) and further in view of Shrivastava (US 2019/0081164 A1).

Regarding claim 2, Oh in view of Beach does not explicitly disclose the semiconductor device according to claim 1, further comprising a drain electrode and a source electrode, disposed on top surfaces of the first channel layer and the first barrier layer, and located at opposite sides of the gate electrode.

However, Shrivastava discloses a drain electrode (Fig. 11, element D, Para. 81) and a source electrode (element S), disposed on top surfaces of the first channel layer 
It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Oh in view of Beach source and drain structure with Shrivastava source and drain structure as suggested above to improve breakdown voltage of the device (Para. 8).

Allowable Subject Matter
Claims 3-5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/29/21 have been fully considered but they are not persuasive because:

Applicant’s argue
Beach reference does not teach or combinable for the limitation “a hetero junction extending in the recess is formed at an interface of the first channel layer and the first barrier layer, and a two dimensional electron gas or a two dimensional hole gas is induced along the hetero junction in the recess”.

Examiner responds
Please see the rejection above for claim 1. See Beach reference, Paras. 56, 69, the heterojunction is formed between the channel and barrier layer at the horizontal direction.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BILKIS JAHAN/Primary Examiner, Art Unit 2896